    Case 3:20-cv-01432-PAD Document 42 Filed 09/14/20 Page 1 of 13




                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF PUERTO RICO

    BELIA ARLENE OCASIO, ET AL.

         Plaintiffs,

                  v.                                             CIVIL NO. 20-1432 (PAD)

    COMISION ESTATAL DE
    ELECCIONES, ET AL.,

         Defendants.


                                       OPINION AND ORDER

Delgado-Hernández, District Judge.

        Plaintiffs initiated this action under the First and Fourteenth Amendments for declaratory

and injunctive relief directing the State Elections Board of Puerto Rico (“CEE” as it is known by

its Spanish initials) and its President, to among other things, permit senior citizens – those over 60

years of age – to vote early or by absentee ballot in the November 2020 election, and to update

public education materials to reflect this eligibility rule (Docket No. 1, ¶ 10; Docket No. 2, p. 1).1

Defendants requested that the case be dismissed (Docket Nos. 34, 35). On September 11, 2020,

the court granted in part plaintiffs’ request for preliminary injunctive relief, ordering that

defendants permit voters of at least 60 years of age to vote early by mail; to extend by ten days-

until September 24, 2020 -the deadline for these voters to apply for early voting, and to implement

a media orientation campaign to that effect (Docket No. 38). This Opinion and Order sets forth

the grounds for the court’s ruling.




1
  The CEE is entrusted with overseeing the election process, including updating voting policies as necessary,
facilitating registration services, and organizing voting poll locations and ballots (Docket No. 2, p. 16).
 Case 3:20-cv-01432-PAD Document 42 Filed 09/14/20 Page 2 of 13
Ocasio, et al. v. Comisión Estatal de Elecciones, et al.
Civil No. 20-1432 (PAD)
Opinion and Order
Page 2



                                            I.        BACKGROUND

         Plaintiffs are 60-plus years of age registered voters, with medical conditions that make

them particularly vulnerable to COVID-19 (Docket No. 1, ¶¶ 16, 17). They intend to vote in the

election to be held in Puerto Rico in November 2020. Id. But because the Puerto Rico Electoral

Code, Law No. 58 of June 20, 2020, does not grant senior citizens- those over 60 years of age –

the right to early or absentee voting, they face the untenable choice between exercising their right

to vote in person on election day and placing themselves at risk of contracting a potentially terminal

disease. Id. at ¶ 48. In consequence, they seek declaratory and injunctive relief directing

defendants to:

    1. Implement policies allowing senior citizens access to early and absentee voting for the

         November elections;

    2. Update all public education materials, including written, online, and on-air, to reflect these

         eligibility rules;

    3. To identify voters over 60 years of age as individuals eligible to vote by early voting and

         absentee ballot during the pendency of the COVID-19 pandemic.

Id. at 26.

         Defendants contend the court lacks jurisdiction on account of mootness (Docket No. 34,

pp. 4-9). They assert that the CEE’s electoral commissioners granted to senior citizens the right

to early voting; the President of the CEE authorized senior citizens to vote by mail and ordered

that the application form be modified accordingly, and that it be sent to the commissioners and

placed at the CEE’s website; and on September 10, 2020, the CEE initiated the corresponding

media orientation campaign. Id. at pp. 4-9, 11; Docket No. 41. Further, they state that requiring
 Case 3:20-cv-01432-PAD Document 42 Filed 09/14/20 Page 3 of 13
Ocasio, et al. v. Comisión Estatal de Elecciones, et al.
Civil No. 20-1432 (PAD)
Opinion and Order
Page 3



defendants to identify voters over 60 years of age as individuals eligible for absentee and early

voting has no relevance to the claims plaintiffs raise (Docket No. 34, p. 11).

                                            I.        BACKGROUND

         On August 20, 2020, plaintiffs filed the complaint (Docket No. 1), and a request for

temporary restraining order (“TRO”) and a preliminary injunction (Docket No. 2). On August 21,

2020, the court denied the request for a TRO, and ordered that defendants be served with process

by August 21, 2020 (Docket No. 5). Further, it instructed defendants to respond to the preliminary

injunction request by August 31, 2020, and directed plaintiffs to notify defendants with copy of

the order the same day they served them with process. Id.

         Defendants did not respond within the deadline as ordered and the next day, plaintiffs

requested entry of default (Docket No. 19). The court denied that request. Instead, it ordered

defendants to show cause by September 4, 2020, as to why the request for preliminary injunction

should not be granted (Docket No. 20). On September 4, 2020, defendants asked for, and were

granted until September 11, 2020, to answer and respond to the preliminary injunction petition

(Docket Nos. 24 and 25).

         On September 4, 2020, plaintiffs filed an emergency motion for reconsideration, opposing

the extension (Docket No. 26). The same day, the court ordered that defendants respond to the

emergency motion by noontime on September 8, 2020 (Docket No. 27). They did so, reiterating

the need for the September 11th deadline (Docket No. 28). The court maintained the deadline,

albeit setting it at noontime on that day; scheduled a status conference for September 9, 2020 at

3:00 p.m.; and ordered the parties to confer and discuss a litigation plan to be discussed during the
    Case 3:20-cv-01432-PAD Document 42 Filed 09/14/20 Page 4 of 13
Ocasio, et al. v. Comisión Estatal de Elecciones, et al.
Civil No. 20-1432 (PAD)
Opinion and Order
Page 4



conference (Docket No. 29). The conference was held as scheduled Docket No. 33).2 Considering

the issues discussed during the conference, the court scheduled a follow up conference for

September 11, 2020 at 3:00 p.m. (Docket No. 31). Meanwhile, on September 10, 2020, plaintiffs

filed an amended motion for TRO and preliminary injunction (Docket No. 32). And on September

11, 2020, defendants answered the complaint; opposed the request for preliminary injunction; and

asked that the case be dismissed (Docket No. 10).

         On September 11, 2020, the court heard the parties during the conference, providing them

with ample opportunity to express their points of view (Docket No. 41). In addition, the court

inquired if given the materials on the record, an evidentiary hearing was necessary for the court to

rule on plaintiffs’ request for preliminary injunction. Id. The parties expressed that no such

hearing was necessary. After a recess, having studied all of the filings in light of applicable

caselaw, the court granted in part plaintiffs’ request. Id.

                                    II.       FACTUAL BACKGROUND

         The case must be evaluated against the epidemiological impact of the COVID-19 pandemic

and the pandemic’s effect on senior citizens and their right to vote. To this end, plaintiffs presented

the Declaration under Penalty of Perjury of Dr. Arthur L. Reingold, Division Head of

Epidemiology and Biostatistics at the University of California, Berkeley, School of Medical Health

(Docket No. 2-1)(describing epidemiologic aspects of the COVID-19 pandemic; population

segments at greater risk of infection, including geriatric patients; and characteristics of polling




2
  Originally, the conference was set as a video conference via VTC Bridge-PAD (Docket No. 33, p. 1, n. 1). Due to
technical difficulties with the bride, the court decided to hold the conference via telephone bridge. Id. The court
authorized the CEE’s Legal Advisor to participate in the conference, even though she has not entered an appearance
as attorney of record. Id.
    Case 3:20-cv-01432-PAD Document 42 Filed 09/14/20 Page 5 of 13
Ocasio, et al. v. Comisión Estatal de Elecciones, et al.
Civil No. 20-1432 (PAD)
Opinion and Order
Page 5



stations as prime area for increased virus transmission); and the Declaration under Penalty of

Perjury of Mayra Socorro Ortiz Tapia, MPH, Certified Clinical Gerontologist (Docket No. 2-2)

(describing general outlook of COVID-19 pandemic for people over 60 in Puerto Rico, and

estimating at 78% their chance of death if contracting COVID-19). The declarations’ findings and

conclusions stand unrebutted.3 Furthermore, defendants admitted paragraphs 20, 21, 23, 24, 25,

30, 31, 41, 42, 43, 44, 45, 46, 54, 55, 56, and 57 of the Complaint. See, Docket No. 35 (“Answer

to the Complaint”). The most salient admissions are reproduced in the Appendix. The declarations

and admissions place beyond doubt the pandemic’s impact on senior citizens and the

circumstances under which they must exercise their right to vote.

                                              III.     DISCUSSION

     A. Jurisdiction

         Defendants contend the case should be dismissed as moot (Docket No. 34). Article III of

the Constitution limits federal-court jurisdiction to “cases” and “controversies.” U.S. Const., Art.

III, § 2. The Supreme Court has interpreted this requirement to demand that “an actual controversy

... be extant at all stages of review, not merely at the time the complaint is filed.” Arizonans for

Official English v. Arizona, 520 U.S. 43, 67 (1997). Thus, Article III “prohibits federal courts

from deciding ‘moot’ cases or controversies-that is, those in which ‘the issues presented are no

longer ‘live’ or the parties lack a legally cognizable interest in the outcome.’” United States v.

Reid, 369 F.3d 619, 624 (1st Cir.2004)(citing United States Parole Comm’n v. Geraghty, 445 U.S.




3
 Defendants submitted no counterstatements or materials of evidentiary value to rebut Dr. Reingold’s and Ms. Ortiz-
Tapia’s declarations.
    Case 3:20-cv-01432-PAD Document 42 Filed 09/14/20 Page 6 of 13
Ocasio, et al. v. Comisión Estatal de Elecciones, et al.
Civil No. 20-1432 (PAD)
Opinion and Order
Page 6



388, 396 (1980); Gulf of Maine Fishermen’s Alliance v. Daley, 292 F.3d 84, 87 (1st Cir.2002)).

Measured by this standard, the case is not moot.

         Generally, voters in Puerto Rico must vote in person on the day of the election. Articles

9.34 and 9.37 of the Electoral Code recognize two exceptions to this general rule: absentee voting

and early voting. Absentee voting applies to voters who will not be physically in Puerto Rico on

the day of the election. See, Article 9.34 of Electoral Code. Early voting covers voters such as

caregivers. See, Article 9.37 of the Electoral Code.4 The Code does not, however, include senior

citizens within this category. But it authorizes the CEE to add categories of voters to the list of

individuals eligible for early voting, prohibiting the CEE from subtracting or eliminating the

categories set in the statute.           See, Article 9.37(3)(providing for authorization and stating

prohibition).

         Bringing into play this prerogative, on August 25, 2020, the CEE by agreement of the

electoral commissioners, added the category of senior (60 +) citizens to the list of voters eligible

for early voting in the November 2020 election. See, CEE-AC-20-248, p. 1 (Docket No. 39-1)

(certifying electoral commissioners’ agreement to maintain senior citizen category for early




4
  The full categories of voters eligible for early voting are: (1) voters required to be at work within Puerto Rico on
election day; (2) caregivers (any voter who is the only person available in the family nucleus of their home for the
care of children under 14 years of age, persons with disabilities, and bedridden patients being taken care of in the
home); (3) hospitalized voters; (4) candidate voters; (5) traveler voters (voters who, after expiration of the term to
apply for absentee or early vote, become aware that for any reason, they will be physically absent from Puerto Rico
on election day, provided that such knowledge arose before election day; (5) voters with a physical impairment; (6)
easy home access voters; (7) voters with special conditions in lodging or accommodation houses; and (8) inmates of
penal institutions. See, Article 9.37 of the Electoral Code. Plaintiffs mistakenly alluded to the categories included in
the Electoral Code of 2011 as the categories now in place. See, “Plaintiffs’ Memorandum of Law in Support of Their
Emergency Motion for a Temporary Restraining Order and Declaratory and Injunctive Relief” (Docket No. 2, p. 17,
n. 27); “Notice of Amended Motion for Temporary Restraining Order and Preliminary Injunction” (Docket No. 322,
p. 19, n. 20).
    Case 3:20-cv-01432-PAD Document 42 Filed 09/14/20 Page 7 of 13
Ocasio, et al. v. Comisión Estatal de Elecciones, et al.
Civil No. 20-1432 (PAD)
Opinion and Order
Page 7



voting).5 On August 27, 2020, due to a disagreement among the electoral commissioners on early

voting by mail, the President ruled that voters eligible for early voting, could vote by mail. See,

Resolution RS-CEE-145 (Docket No. 39-2)(recognizing availability of vote by mail in early

voting). One of the electoral commissioners requested reconsideration, which was denied. See,

Resolution RS-CEE-146 (Docket No. 39-3)(denying reconsideration request).

         Defendants contend that because the commissioners reached an agreement and the

Resolutions became final and unappealable on November 4th (Resolution RS-CEE-145) and

November 8th (Resolution RS-CEE-146), the case is moot (Docket No. 34, pp. 6-12). The

Resolutions, however, are not res judicata. Article 3.4 of the Electoral Code provides that

decisions in the CEE shall be made by unanimity of the proprietary commissioners. See, Article

3.4 of Electoral Code (setting forth allocation of decision-making authority within CEE). In

absence of unanimity, the President decides, and the decision is considered that of the CEE. Id.

In theory, there is no legal impediment that would prevent the commissioners from eliminating the

category of senior citizens as eligible for early voting by mail in the November 2020 election.

         Defendants argue that the Electoral Code prohibits the CEE from eliminating or subtracting

from early voting categories (Docket No. 34, p. 8). Yet the prohibition refers to the categories of

early voting included in the Electoral Code, not to those added by the CEE. See, Article 9.37

(3)(while CEE may add to the list or reasons and categories of voters eligible for early voting, it

shall never reduce or eliminate those established in Article 9.37). Therefore, the case is not moot.




5
  On June 4, 2020, in light of the pandemic, the Legislative Assembly expanded by Joint Resolution the categories of
individuals eligible for early voting, including, among others, individuals over 60 years of age (Docket No. 32, p. 19).
The Joint Resolution applied only to the primaries to be held in August 2020, giving the CEE approximately two
months to prepare for these changes. Id.
 Case 3:20-cv-01432-PAD Document 42 Filed 09/14/20 Page 8 of 13
Ocasio, et al. v. Comisión Estatal de Elecciones, et al.
Civil No. 20-1432 (PAD)
Opinion and Order
Page 8



    B. Injunctive Relief

         Whether or not to issue a preliminary injunction depends on four factors: (1) plaintiff’s

likelihood of success on the merits; (2) the potential for irreparable harm in the absence of

preliminary injunctive relief; (3) whether issuing the injunction will burden defendants less than

denying an injunction would burden the plaintiffs; and (4) the effect, if any, on the public interest.

See, Sindicato Puertorriqueno de Trabajadores v. Fortuño, 699 F.3d 1, 10 (1st Cir. 2012)

(articulating and applying test); New Comm. Wireless Services., Inc. v. SprintCom, Inc., 287 F.3d

1, 8-9 (1st Cir. 2002)(similar). Though each factor is important, “[t]he sine qua non of this four-

part inquiry is likelihood of success on the merits.” Sindicato Puertorriqueno de Trabajadores, 699

F.3d at 10.

         Plaintiffs have a high probability of succeeding on the merits. The First and Fourteenth

Amendments “prohibit states from placing burdens on citizens’ rights to vote that are not

reasonably justified by states’ important regulatory interests.” Common Cause v. Gorbea, 970

F.3d 1, 14 (1st Cir. 2020)(citing Anderson v. Celebrezze, 460 U.S. 780, 788-789 (1983) and

Burdick v. Takushi, 504 U.S. 428, 430 (1992)). Under this framework, courts weigh the character

and magnitude of the asserted injury to the voters’ rights against the precise interests put forward

by the State as justifications for the burden imposed. Id. In passing judgment, the court must

determine the legitimacy and strength of each of those interests and consider “the extent to which

those interests make it necessary to burden the plaintiff’s rights.” Anderson, 460 U.S. at 789. This

standard is sufficiently flexible to accommodate the complexities of state election regulations

while “protecting the fundamental importance of the right to vote.” Obama for Am. v. Husted,

697 F.3d 423, 429 (6th Cir. 2012).
 Case 3:20-cv-01432-PAD Document 42 Filed 09/14/20 Page 9 of 13
Ocasio, et al. v. Comisión Estatal de Elecciones, et al.
Civil No. 20-1432 (PAD)
Opinion and Order
Page 9



         As it stands, the Electoral Code requires at-risk senior citizens to vote in person on election

day, generally indoors, and often within reach of dozens if not hundreds of voters for extended

periods of time, in enclosed areas where social distancing and sufficient ventilation cannot be

guaranteed. Senior citizens should not be forced to choose between risking their health and

perhaps their lives by exposing themselves to COVID-19 or disenfranchisement. And, Puerto Rico

does not have a strong enough interest to prohibit senior citizens to exercise early voting by mail

in the November 2020 electoral event. On the contrary, the CEE recognized – by way of agreement

among the electoral commissioners – that senior citizens are eligible for early voting, and by

administrative resolutions, that they may vote by mail.

         The balance of hardships and public interest support injunctive relief. Plaintiffs will suffer

irreparable harm absent injunctive relief.                 The public interest in ensuring citizens their

constitutional right to vote and safeguarding public health and preventing the spread of the

COVID-19 virus are served by an injunction. Allowing senior citizens access to early voting by

mail will not only ensure that senior citizens can exercise their right to vote safely, but it will also

reduce crowding at voting locations during the general elections and decrease the risk of infection

for all. And there is no documented basis to believe that this measure may compromise the

election’s integrity.

         Still, to exercise the right to early voting by mail, senior citizens must first apply to the

CEE not later than September 14, 2020. The time span within which these citizens are expected

to act is problematic. Focusing on the CEE, senior citizens were included as a category of eligible

voters for early voting in the November 2020 electoral event by agreement on August 25, 2020,

and given the right to vote by mail via administrative resolution on August 27, 2020, a resolution
    Case 3:20-cv-01432-PAD Document 42 Filed 09/14/20 Page 10 of 13
Ocasio, et al. v. Comisión Estatal de Elecciones, et al.
Civil No. 20-1432 (PAD)
Opinion and Order
Page 10



which, by defendants’ account, became final and unreviewable on September 8, 2020. In other

words, the complete “early voting by mail” regime was put in place barely six days before

expiration of the application deadline.

         As mentioned earlier, the Electoral Code does not include senior citizens as voters eligible

for early voting, but authorizes the CEE to expand upon that category, which the agency did. The

Electoral Code became law on June 20, 2020. So, citizens have had a substantial amount of time

to inform themselves as to the categories of early voting included in the Electoral Code. And for

that reason, the September 14, 2020 deadline that the Code sets to apply under those categories

makes sense, supplemented as it is by a media orientation campaign. But as explained above, the

senior citizens are not on the same footing, and “some parts” of the relevant orientation campaign

only started on September 10, 2020, four days prior to the deadline (Docket No. 41, p. 2).

         Defendants argue that Article 9.38(4) of the Electoral Code provides that early vote has to

be requested on or before 50 days prior to the election, that is, by September 14, 2020, and for that

reason, any amendment requires legislative action (Docket No. 34, pp. 8-9). Statutory deadlines,

however, may be judicially modified as appropriate to safeguard voting rights. See, Democratic

National Committee v. Bostelmann, 447 F.Supp.3d 757, 760-761, 770 (W.D.Wis. 2020)(judicial

extension of electronic voter registration deadline in light of COVID-19 pandemic); Florida

Democratic Party v. Scott, 215 F.Supp.3d 1250 (N.D.Fla. 2016)(ordering extension of voter

registration deadline after hurricane hit the state).6




6
 See also, Ortiz-Angleró v. Barreto-Pérez, 110 D.P.R. 84 (1980), 10 P.R. Offic. Trans. 104, where the Puerto Rico
Supreme Court sustained an injunction against enforcement of a 153-day deadline to register before an electoral event,
noting that the deadline infringed the right to vote.
Case 3:20-cv-01432-PAD Document 42 Filed 09/14/20 Page 11 of 13
Ocasio, et al. v. Comisión Estatal de Elecciones, et al.
Civil No. 20-1432 (PAD)
Opinion and Order
Page 11



         Plaintiffs asked that the September 14th deadline be extended two weeks, until September

28, 2020 (Docket No. 32, pp. 14, 35, 37). They pointed out that the CEE already permits

registration for other categories of individuals eligible for absentee voting until October 4, 2020,

and thus, any administrative hurdles associated with allowing senior citizens to register until

September 28th will likely be minimal and can be addressed during this process. Id. at 35.

Reference to “October 4, 2020” appears in the Spanish-version of the early vote application

(Docket No. 32-B) – not in the English version (Docket No. 34-3) – and is limited to voters who

became aware after the deadline that they would not be in Puerto Rico on election day, a category

of early voting expressly recognized in Article 9.37 of the Electoral Code. See, Article 9.37 (e) of

Electoral Code (recognizing eligibility of this particular voter category for early vote). Senior

citizens are not in that category.

         At any rate, it stands to reason that the CEE needs time to review the early vote applications

before certifying voter eligibility and remitting ballots on time for those ballots to be cast. In that

regard, a ten-day extension – until September 24, 2020 – for senior citizens to apply for early

voting is apt. The extension adequately balances the rights of senior citizens with the operational

needs of the CEE. Defendants presented no evidence that any extension in the deadline – even

the 14-day extension that plaintiffs advocated for – would significantly impair the CEE’s internal

processes or unreasonably interfere with the CEE’s work plans. Thus, the extension would impose

only a minimal burden while potentially affording senior citizens the opportunity to exercise their

franchise by safely voting by mail. As a corollary, however, a meaningful orientation advertising

campaign is necessary in order to inform senior citizens of their right to vote early by mail, and of

the adjusted deadline to apply for early vote.
Case 3:20-cv-01432-PAD Document 42 Filed 09/14/20 Page 12 of 13
Ocasio, et al. v. Comisión Estatal de Elecciones, et al.
Civil No. 20-1432 (PAD)
Opinion and Order
Page 12



         Defendants assert that plaintiffs can only request a remedy for themselves and not for third

parties (Docket No. 34, p. 11). The hurdle defendants face is that plaintiff did complain of

restrictions on the voting rights of senior citizens and expressly ask for court relief to those in that

category. See, Complaint (Docket No. 1, ¶¶ 3, 10, 57, 59, 61, 65, 66, p. 26); “Plaintiffs’

Memorandum of Law in Support of Their Emergency Motion for a Temporary Restraining Order

and Declaratory and Injunctive Relief” (Docket No. 2, pp. 11, 12, 18, 24, 25, 26, 29, 30, 32, 34,

35). Besides, class certification is unnecessary, as the nature of the right asserted – the right to

vote – under the U.S. Constitution, necessarily requires that “any declaratory or injunctive relief

run to all persons similarly situated.” Cromwell v. Kobach, 199 Fed.Supp.3d 1292, 1314-1315

(D.Kan. 2016)(articulating formulation in connection with challenge to a state voter registration

requirement, noting that benefits of certification were minimal as compared to the burdens).

         Finally, as for plaintiffs’ remaining request, they did not accredit the need for an order

requiring defendants to identify voters over sixty years of age as individuals eligible to vote by

early voting and absentee ballot during the COVID-19 pandemic. In consequence, their request

for an order to that effect must be denied.

                                             IV.      CONCLUSION

         In light of the foregoing, plaintiffs’ request for preliminary injunction was GRANTED IN

PART:

         (1) To recognize senior (60+) citizens the right to early voting by mail, and to extend until

              September 24, 2020, the deadline for those voters to apply for early voting;

         (2) The measure shall be accompanied by a media orientation campaign to apprise senior

              citizens of this right and modified deadline. The information shall be posted on the
Case 3:20-cv-01432-PAD Document 42 Filed 09/14/20 Page 13 of 13
Ocasio, et al. v. Comisión Estatal de Elecciones, et al.
Civil No. 20-1432 (PAD)
Opinion and Order
Page 13



              CEE’s website, and incorporated in the early voting application form to be used by

              senior citizens. To prevent confusion, the orientation shall finalize after September 24,

              2020.

         Given that plaintiffs did not accredit the need for an order requiring defendants to identify

voters over sixty years of age as individuals eligible to vote by early voting and absentee ballot

during the pandemic, their request for an order along this line is DENIED.

         SO ORDERED.

         In San Juan, Puerto Rico, this 14th day of September, 2020.

                                                           s/Pedro A. Delgado-Hernández
                                                           PEDRO A. DELGADO-HERNÁNDEZ
                                                           United States District Judge
